Filed:     February 16, 2006

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 05-1054
                           (CA-04-1947-WMN)



In Re: BETTY I. FRENCH,

                                                               Debtor,

---------------------------

RANDY LEE FRENCH; DONNA MARIE SHAKA,

                                                           Appellants,

           versus



GEORGE W. LIEBMANN,
                                                   Trustee - Appellee.



                              O R D E R


     The court amends its opinion filed February 14, 2006, as

follows:

     On the cover sheet, the second sentence of the disposition

section is corrected to read:

     “Judge Motz wrote the opinion, in which Judge Wilkinson and

Judge Michael joined.”



                                     For the Court

                                     /s/ Patricia S. Connor
                                     ____________________________
                                                 Clerk
                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: BETTY I. FRENCH,                 
                              Debtor.


RANDY LEE FRENCH; DONNA MARIE
SHAKA,                                            No. 05-1054
                      Appellants,
                 v.
GEORGE W. LIEBMANN,
                Trustee-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           William M. Nickerson, Senior District Judge.
                       (CA-04-1947-WMN)

                      Argued: November 29, 2005

                      Decided: February 14, 2006

  Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Wilkinson and Judge Michael joined. Judge Wilkinson
wrote a separate concurring opinion.


                             COUNSEL

Stanton J. Levinson, Silver Spring, Maryland, for Appellants. Orbie
R. Shively, GEORGE W. LIEBMANN, P.A., Baltimore, Maryland,
for Appellee.
2                            IN RE: FRENCH
                               OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   This appeal presents the question of whether a United States bank-
ruptcy court can avoid a constructively fraudulent transfer of foreign
real property between United States residents. The transferees here
argue that the presumption against extraterritoriality and the doctrine
of international comity preclude application of the Bankruptcy Code.
Both the bankruptcy court and the district court rejected these argu-
ments and allowed avoidance. For the reasons that follow, we affirm.

                                    I.

  In 1976, Betty Irene French, a resident of Maryland, purchased a
house in the Bahamas. At a Christmas party held in Maryland in
1981, she gave a deed of gift to the Bahamian property to her chil-
dren, Randy Lee French, a resident of Maryland, and Donna Marie
Shaka, a resident of Virginia (hereinafter "the transferees").
Assertedly to avoid high Bahamian transfer taxes, the transferees
decided not to immediately record the deed in the Bahamas.

   In the late 1990s, Mrs. French and her husband began experiencing
serious financial problems. Concerned by this downturn, the transfer-
ees decided at last to record the deed in the Bahamas, a task they
accomplished through a Bahamian attorney in mid-2000. In October
2000, Mrs. French’s creditors filed an involuntary Chapter 7 bank-
ruptcy petition against her. The bankruptcy court entered an Order for
Relief on January 29, 2001.

   On August 22, 2002, the bankruptcy trustee, George W. Liebmann,
filed an adversary proceeding against the transferees to avoid the
transfer of the Bahamian property and to recover the property or its
fair market value for the benefit of the estate.1 In his complaint, the
trustee alleged (in pertinent part) that the debtor and the transferees
    1
    As required by the Bankruptcy Code, 11 U.S.C. § 548(d)(1) (2000),
all the parties consider the transfer in question to have taken place with
the recordation of the deed in 2000, not with the transfer of the deed of
gift in 1981.
                            IN RE: FRENCH                             3
had engaged in a constructively fraudulent transfer, as defined by the
Bankruptcy Code, because the debtor had been insolvent at the time
of the transfer and had received less than a reasonably equivalent
value in exchange. See 11 U.S.C. § 548(a)(1)(B) (2000).

   The transferees conceded that the debtor never received a reason-
ably equivalent value for her gift of the Bahamian property, and they
further conceded that the debtor was insolvent in 2000, when the deed
was recorded. These facts would normally be sufficient to establish
constructive fraud.

   Nevertheless, the transferees filed a motion to dismiss before the
bankruptcy court based on two grounds. First, they invoked the pre-
sumption against extraterritoriality, contending that because of it
§ 548 should not apply to transfers of foreign property. Second, they
maintained that considerations of international comity counseled the
application of Bahamian (rather than United States) bankruptcy law,
which assertedly would allow the transferees to retain the Bahamian
property.

   The bankruptcy court rejected the transferees’ arguments and
denied their motion to dismiss. Liebmann v. French (In re French),
303 B.R. 774 (Bankr. D. Md. 2004). The trustee then moved for sum-
mary judgment, which the bankruptcy court granted by finding the
transfer to be constructively fraudulent; the district court affirmed.
French v. Liebmann (In re French), 320 B.R. 78 (D. Md. 2004). The
transferees noted a timely appeal.

                                  II.

   "It is a longstanding principle of American law ‘that legislation of
Congress, unless a contrary intent appears, is meant to apply only
within the territorial jurisdiction of the United States.’" EEOC v. Ara-
bian Am. Oil Co., 499 U.S. 244, 248 (1991) [hereinafter Aramco]
(quoting Foley Bros., Inc. v. Filardo, 336 U.S. 281, 285 (1949)).
However, courts only apply this presumption against extraterritorial-
ity when a party seeks to enforce a statute "beyond the territorial
boundaries of the United States." Id.; see also Kollias v. D & G
Marine Maint., 29 F.3d 67, 72 (2d Cir. 1994). The presumption has
no bearing when "the conduct which Congress seeks to regulate
4                            IN RE: FRENCH
occurs largely within the United States" — that is, when regulated
conduct is domestic rather than extraterritorial. Envtl. Def. Fund, Inc.
v. Massey, 986 F.2d 528, 531 (D.C. Cir. 1993). Thus, before deciding
how the presumption affects the interpretation of a given statute, a
court should consider whether the presumption applies at all. Both
parties have treated the application of § 548 to the transfer here as
extraterritorial. This assumption may not be warranted.

   This court has never defined when conduct is extraterritorial for
purposes of the presumption. We have recognized, however, that a
similar inquiry — defining "foreign conduct" — is particularly chal-
lenging in cases (like this one) that involve a "mixture of foreign and
domestic elements." Dee-K Enters., Inc. v. Heveafil Sdn. Bhd., 299
F.3d 281, 286 (4th Cir. 2002).

   In this case too, we believe that any definition must eschew rigid
rules in favor of a more flexible inquiry into the "place" of regulated
conduct. Minimal contact with the United States should not automati-
cally render conduct domestic. See Gushi Bros. Co. v. Bank of Guam,
28 F.3d 1535, 1538 (9th Cir. 1994); Kollias, 29 F.3d at 72; Maxwell
Commc’n Corp. PLC v. Societe Generale PLC (In re Maxwell
Commc’n Corp.), 186 B.R. 807, 817 (S.D.N.Y. 1995) [hereinafter
Maxwell II]. Nor should minor contact with another country suffice
to render conduct extraterritorial. See Massey, 986 F.2d at 531-32;
Maxwell Commc’n Corp. PLC v. Societe Generale PLC (In re Max-
well Commc’n Corp.), 170 B.R. 800, 809 (Bankr. S.D.N.Y. 1994)
("Not every transaction that has a foreign element represents an extra-
territorial application of our laws."); Jay Westbrook, The Lessons of
Maxwell Communications, 64 Fordham L. Rev. 2531, 2538 (1996).
To avoid these extremes, we have held for purposes of the Sherman
Antitrust Act that, in determining whether conduct is "foreign" or
"domestic," "a court should consider whether the participants, acts,
targets, and effects involved" in the transaction at issue "are primarily
foreign or primarily domestic." Dee-K Enters., 299 F.3d at 294. We
think that an equally flexible test taking into account "all component
events of the transfer[ ]," Maxwell II, 186 B.R. at 816, is appropriate
to determine whether an allegedly fraudulent transfer occurred
extraterritorially.

   In this case, the perpetrator and most of the victims of the fraudu-
lent transfer — all except a single Bahamian creditor — have long
                              IN RE: FRENCH                                5
been located in the United States. Given these facts, the effects of this
transfer were (naturally) felt most strongly here, and not in the Baha-
mas.

   We also find it significant that the conduct constituting the con-
structive fraud occurred in the United States. Section 548 defines a
constructively fraudulent transfer, inter alia, as one where (1) the
debtor was insolvent, and (2) the debtor received "less than a reason-
ably equivalent value in exchange." 11 U.S.C. § 548(a)(1)(B); see
also In re GWI PCS 1 Inc., 230 F.3d 788, 805 (5th Cir. 2000). Here,
domestic facts and conduct establish both elements. The determina-
tion of Mrs. French’s insolvency relies almost entirely upon a com-
parison of domestic debts and assets. And the decision not to provide
a "reasonably equivalent value" for the transfer was made in the
United States as well — whether we consider the relevant decision to
be Mrs. French’s gift of the deed in 1981, or the transferees’ recorda-
tion of the deed in 2000.

   However, we recognize that two aspects of this transfer indisputa-
bly involve foreign facts and conduct. The first is relatively insignifi-
cant: the transferees’ Bahamian lawyer recorded their deed to the
property in the Bahamas. The physical place where the deed was
recorded is at most "incidental" to the actual conduct proscribed by
§ 548. See Gushi Bros., 28 F.3d at 1538-39. Moreover, although the
act of recordation necessarily took place abroad, the transferees them-
selves may well have been located in the United States both when
they decided to record the deed and when they arranged for the Baha-
mian lawyer’s services (the record is not clear on this point).

   More importantly, the transferees emphasize that the real property
at issue in this case is located in the Bahamas. At first blush, this fact
does not seem critical because § 548 focuses not on the property
itself, but on the fraud of transferring it. In this case, the facts underly-
ing the fraud occurred here. However, the law has long recognized the
powerful interest that states and nations have in the real property
within their boundaries; the strength of that interest explains why the
law of the situs generally applies to real property. See, e.g., Oakey v.
Bennett, 52 U.S. 33, 44-45 (1850); Robinson v. Campbell, 16 U.S.
212, 219 n.a (1818); Restatement (Second) of Conflict of Laws § 223
comm. b (1974); cf. Robby Alden, Note, Modernizing the Situs Rule
6                           IN RE: FRENCH
for Real Property Conflicts, 65 Tex. L. Rev. 585, 591-98 (1986-1987)
(summarizing arguments on the importance of the location of real
property); but cf. Cent. Va. Cmty. Coll. v. Katz, 546 U.S. ___, 2006
WL 151985, at *8 (Jan. 23, 2006) ("[The] exercise [of bankruptcy
jurisdiction] does not, in the usual case, interfere with state sover-
eignty even when States’ interests are affected.").

   Given this long history, the fact that application of United States
law could affect Bahamian real property, however indirectly, perhaps
merits special weight in the balancing test. The parties in this case
certainly seem to believe so — from the outset both sides have treated
§ 548’s reach as extraterritorial. Here, we need not resolve this slip-
pery question. This is so because even if we assume that the applica-
tion of the Bankruptcy Code would be extraterritorial, the
presumption against extraterritoriality does not prevent its application
to the transfer at issue here.

                                  III.

   Although the presumption against extraterritoriality is important to
"protect against unintended clashes between our laws and those of
other nations which could result in international discord," it neverthe-
less must give way when Congress exercises its undeniable "authority
to enforce its laws beyond the territorial boundaries of the United
States." Aramco, 499 U.S. at 248. Thus, whether a given statutory
provision should be given extraterritorial effect is a question of con-
gressional intent; there must be the "‘affirmative intention of the Con-
gress clearly expressed’" to apply the provision abroad. Id. (quoting
Benz v. Compania Naviera Hidalgo, S.A., 353 U.S. 138, 147 (1957)).
To determine whether Congress has expressed such an affirmative
intention, courts may look to "all available evidence," Sale v. Haitian
Ctrs. Council, Inc., 509 U.S. 155, 177 (1993), including the text of
the statute, the overall statutory scheme, and legislative history. See
Smith v. United States, 507 U.S. 197, 201-03 & n.4 (1993); Foley
Bros., Inc. v. Filardo, 336 U.S. 281, 285-88 (1949); United States v.
Gatlin, 216 F.3d 207, 212 (2d Cir. 2000). In this case, several indicia
of congressional intent rebut the presumption against extraterritorial-
ity.

   Pursuant to § 541 of the Bankruptcy Code, all of a debtor’s prop-
erty, whether domestic or foreign, is "property of the estate" subject
                              IN RE: FRENCH                              7
to the bankruptcy court’s in rem jurisdiction. See Hong Kong &
Shanghai Banking Corp., Ltd. v. Simon (In re Simon), 153 F.3d 991,
996 (9th Cir. 1998) [hereinafter Simon]. Section 541 defines the prop-
erty of the estate broadly as all property "wherever located." 11
U.S.C. § 541(a) (2000). This phrase first appeared in the Bankruptcy
Code in 1952; Congress explained that the amendment "make[s] clear
that a trustee in bankruptcy is vested with the title of the bankrupt in
property which is located without, as well as within, the United
States." H.R. Rep. No. 82-2320, at 15 (1952), reprinted in 1952
U.S.C.C.A.N. 1960, 1976. Thus, "property of the estate" includes
both foreign and domestic property.

   Section 541 defines "property of the estate" as, inter alia, all "inter-
ests of the debtor in property." 11 U.S.C. § 541(a)(1). In turn, § 548
allows the avoidance of certain transfers of such "interest[s] of the
debtor in property." 11 U.S.C. § 548(a)(1). By incorporating the lan-
guage of § 541 to define what property a trustee may recover under
his avoidance powers, § 548 plainly allows a trustee to avoid any
transfer of property that would have been "property of the estate"
prior to the transfer in question — as defined by § 541 — even if that
property is not "property of the estate" now.2 Cf. Begier v. IRS, 496
  2
    The circuits are divided as to whether "property of the estate" encom-
passes property that a debtor has fraudulently transferred. If it does —
as the Fifth Circuit has held, see Cullen Ctr. Bank & Trust v. Hensley (In
re Criswell), 102 F.3d 1411, 1417 (5th Cir. 1997); Am. Nat’l Bank v.
MortgageAmerica Corp. (In re MortgageAmera Corp.), 714 F.2d 1266,
1275 (5th Cir. 1983) — then the Bahamian property here falls squarely
within § 541’s definition of "property of the estate," and that provision’s
clear incorporation of foreign property would obviously rebut the pre-
sumption against extraterritoriality. However, not every court has agreed
with the Fifth Circuit’s conclusion that "property of the estate" includes
property that could be, but has not yet been, recovered as the object of
a fraudulent transfer. Instead, other courts have concluded that property
held by third-party transferees only becomes "property of the estate"
after it has been avoided and recovered. See In re Saunders, 101 B.R.
303, 304-05 (Bankr. N.D. Fla. 1989); see also FDIC v. Hirsch (In re
Colonial Realty Co.), 980 F.2d 125, 131 (2d Cir. 1992); Dunes Hotel
Assocs. v. Hyatt Corp., 245 B.R. 492, 504-05 (D.S.C. 2000). Because we
hold that § 548 applies to the transfer in this case even assuming that
§ 541’s definition of "property of the estate" does not by itself extend to
the Bahamian property, we need not join this dispute.
8                            IN RE: FRENCH
U.S. 53, 58, 59 n.3 (1990) (reaching a similar conclusion about
another avoidance provision, § 547 of the Bankruptcy Code); Cullen
Ctr. Bank & Trust v. Hensley (In re Criswell), 102 F.3d 1411, 1416
(5th Cir. 1997) ("These § 541 ‘property of the estate’ definitions have
been directly linked with the term ‘interest of the debtor in property’
under § 547(b)."). Through this incorporation, Congress made mani-
fest its intent that § 548 apply to all property that, absent a pre-
petition transfer, would have been property of the estate, wherever
that property is located.

   This interpretation fully accords with the purpose of the Bank-
ruptcy Code’s avoidance provisions, which is to prevent debtors from
illegitimately disposing of property that should be available to their
creditors. See Palmer & Palmer, P.C. v. U.S. Tr. (In re Hargis), 887
F.2d 77, 79 (5th Cir. 1989) (avoidance provisions "protect[ ] the
rights of creditors via protection of the bankruptcy estate"); see also
Unif. Fraudulent Transfer Act § 3 comm. 2, 7A U.L.A. 295 (1984)
("[T]he purpose of the Act [is] to protect a debtor’s estate from being
depleted to the prejudice of the debtor’s unsecured creditors").

   In furtherance of this purpose, Congress provided that creditors are
entitled to the "interests of the debtor in property" under § 541 —
expressly including all property "wherever located" — and that they
may avoid a debtor’s fraudulent transfer of the same "interest[s] of the
debtor in property" under § 548. Congress thus demonstrated an affir-
mative intention to allow avoidance of transfers of foreign property
that, but for a fraudulent transfer, would have been property of the
debtor’s estate. Therefore, the presumption against extraterritoriality
does not prevent application of § 548 here.

                                  IV.

   The transferees argue, however, that even if the presumption
against extraterritoriality does not prevent extension of § 548 to the
transaction here, we should nevertheless refrain from applying the
statute under the doctrine of international comity. In particular, they
emphasize that disputes concerning real property should be governed
by the law of the situs — here, Bahamian law. We disagree. Even if
the elements of this transfer do not conclusively render it domestic
rather than extraterritorial, a consideration of all the important compo-
                             IN RE: FRENCH                             9
nents of the transfer certainly compels the conclusion that application
of the United States Bankruptcy Code is appropriate here.

   International comity is "the recognition which one nation allows
within its territory to the legislative, executive or judicial acts of
another nation, having due regard both to international duty and con-
venience, and to the rights of its own citizens or of other persons who
are under the protection of its laws." Hilton v. Guyot, 159 U.S. 113,
164 (1895). Although there is some dispute as to the precise contours
of this doctrine — compare Hartford Fire Ins. Co. v. California, 509
U.S. 764, 798 (1993), with id. at 813 (Scalia, J., dissenting) — at base
comity involves the recognition that there are circumstances in which
the application of foreign law may be more appropriate than the appli-
cation of our own law. In this case, the transferees maintain that appli-
cation of Bahamian bankruptcy law, which (according to them) only
allows avoidance if there is proof of an actual intent to defraud, is
more appropriate than application of § 548, which allows avoidance
of constructively fraudulent transfers like the one at issue here.

   In deciding whether to forego application of our own law under the
doctrine of international comity, the Supreme Court has referred to
the factors in Restatement (Third) of Foreign Relations Law § 403
(1987). See Hartford Fire Ins., 509 U.S. at 799 & n.25; id. at 818
(Scalia, J., dissenting); see also Maxwell Commc’n Corp. PLC v.
Societe Generale PLC (In re Maxwell Commc’n Corp.), 93 F.3d
1036, 1047-48 (2d Cir. 1996) [hereinafter Maxwell III]. The Restate-
ment looks to, inter alia, "the extent to which the activity takes place
within the territory" of the regulating state, "the connections, such as
nationality, residence, or economic activity, between the regulating
state and the person principally responsible for the activity to be regu-
lated," "the extent to which other states regulate such activities" or
"may have an interest in regulating [them]," the "likelihood of conflict
with regulation by another state," and "the importance of regulation
to the regulating state." Restatement (Third), supra, § 403(2). Apply-
ing those factors, we can only conclude that the doctrine of interna-
tional comity does not require that we forego application of the
United States Bankruptcy Code in favor of Bahamian bankruptcy law.

   The strongest argument in favor of applying Bahamian law is that
this case involves real property, which (the transferees argue) should
10                            IN RE: FRENCH
be governed by the law of the situs. When a case involves the defini-
tion of property interests, principles of international comity may, in
some cases, counsel courts to employ the property law of the situs to
resolve those interests, notwithstanding other comity factors. See
Koreag, Controle et Revision S.A. v. Refco F/X Assocs., Inc. (In re
Koreag, Controle et Revision S.A.), 961 F.2d 341, 349 (2d Cir. 1992).3
But analogous modern choice-of-law principles recognize that the law
of the situs does not necessarily govern "the allocation of interests in
land [between] . . . debtor and creditor" if "regulation of the relation-
ship is of greater concern to a state other than the situs." Restatement
(Second) of Conflict of Laws ch. 9, topic 2, introductory note. This
is "particularly" true "when the land is part of an aggregate of prop-
erty which it is desirable to deal with as a unit." Id.

   Both of these factors are present in this case. The real property at
issue is part of an aggregate — the bankruptcy debtor’s estate — that
is most desirably dealt with as a whole. Cf. Katz, 546 U.S. ___, 2006
WL 151985, at *10 (noting that the origins of the Bankruptcy Clause
and the earliest bankruptcy legislation enacted by Congress show that
"the Framers’ primary goal was to prevent competing sovereigns’
interference with the debtor’s discharge"). Furthermore, the United
States has a stronger interest than the Bahamas in regulating this
transaction. The purpose of the United States Bankruptcy Code is to
protect the rights of both debtors and creditors during insolvency. See
Philips v. Congelton, L.L.C. (In re White Mountain Mining Co.), 403
F.3d 164, 169 (4th Cir. 2005) (quoting 1 Collier on Bankruptcy
  3
     The transferees’ citation to Kojima v. Grandote Int’l L.L.C. (In re
Grandote Country Club Co., Ltd.), 252 F.3d 1146 (10th Cir. 2001), does
not support their contention that there is a per se rule that the law of the
situs governs questions of fraudulent transfers. In that case, the trustee
in a Japanese bankruptcy proceeding brought an ancillary proceeding in
Colorado to avoid an allegedly fraudulent transfer of Colorado real prop-
erty that had been made in Colorado. The Tenth Circuit held that Colo-
rado law rather than Japanese law should determine the fraudulence of
the transfer. Id. at 1150. But the transfer at issue in Grandote was no
ordinary transfer; rather, it was so deeply enmeshed with Colorado tax
law that the Tenth Circuit deemed the transfer to have been made by the
state of Colorado, not by the debtor. Id. at 1148-49, 1151-52. Colorado
thus had a much stronger connection to the property in question, justify-
ing the application of local law.
                            IN RE: FRENCH                            11
¶ 3.02[2] (15th ed. rev. 2005)). The Code protects debtors by provid-
ing them a fresh start. See Foley & Lardner v. Biondo (In re Biondo),
180 F.3d 126, 130 (4th Cir. 1999). In exchange, the Code’s avoidance
provisions protect creditors by preserving the bankruptcy estate
against illegitimate depletions. See Hargis, 887 F.2d at 79. The
United States has a strong interest in extending these personal protec-
tions to its residents — including the vast majority of the interested
parties here. The Bahamas, by contrast, has comparatively little inter-
est in protecting nonresidents. Cf. Hurtado v. Superior Court, 522
P.2d 666, 670 (Cal. 1974) (holding that Mexico has no interest in
applying its statutory limitation on damages when defendants in a tort
action were not Mexican residents). Thus, applying Bahamian law
here would undercut the purpose of the United States Bankruptcy
Code by withdrawing its protections from those it is intended to
cover, while simultaneously failing to protect any Bahamian resi-
dents.

   Several other factors make application of United States law more
appropriate. Most of the activity surrounding this transfer took place
in the United States. Moreover, almost all of the parties with an inter-
est in this litigation — the debtor, the transferees, and all but one of
the creditors — are based in the United States, and have been for
years. Compare Maxwell III, 93 F.3d at 1051 (deference to British
law is appropriate when all of the parties were British). Certainly,
Mrs. French, "the person principally responsible for the activity to be
regulated," has a strong connection to this country as a long-time
United States resident. Finally, there are no parallel insolvency pro-
ceedings taking place in the Bahamas. There is thus no danger that the
avoidance law of the regulating state — the United States — will in
fact conflict with Bahamian avoidance law. See Simon, 153 F.3d at
999. Accordingly, we find that the many contacts between this fraud-
ulent transfer and the United States justify the application of United
States rather than Bahamian law.

                                  V.

  For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.
12                           IN RE: FRENCH
WILKINSON, Circuit Judge, concurring:

   The unique properties of bankruptcy law compel an affirmance of
the district court. The bankruptcy laws provide an integrated scheme
for gathering and disbursing the assets of a debtor’s estate. See, e.g.,
Grady v. A.H. Robins Co., 839 F.2d 198, 202 (4th Cir. 1988). The
Code anticipates that this will take place within a single proceeding,
rather than asset by asset in inefficient piecemeal litigation. Indeed,
a major purpose of the Bankruptcy Code is to forestall "a chaotic and
uncontrolled scramble for the debtor’s assets in a variety of uncoordi-
nated proceedings in different courts." Underwood v. Hilliard (In re
Rimsat, Ltd.), 98 F.3d 956, 961 (7th Cir. 1996) (internal quotation
marks omitted); see also 5 Collier on Bankruptcy ¶ 541.01 (Alan N.
Resnick & Henry J. Sommer eds., 15th ed. rev. 2005) (explaining that
the "central aggregation of property . . . promotes the effectuation of
the fundamental purposes of the Bankruptcy Code"). Ease and cen-
trality of administration are thus foundational characteristics of bank-
ruptcy law.

   For these reasons, Congress has broadly defined property of the
estate as property "wherever located and by whomever held." 11
U.S.C. § 541(a) (2000). This broad definition reflects congressional
support for the Code’s extraterritorial application in appropriate cir-
cumstances. See Hong Kong & Shanghai Banking Corp. v. Simon (In
re Simon), 153 F.3d 991, 996 (9th Cir. 1998). The fraudulent transfer
provision, 11 U.S.C. § 548(a) (2000), is part and parcel of Congress’s
overarching objective to aggregate assets. Allowing this construc-
tively fraudulent transfer from the debtor to her children would impair
the orderly administration of the bankruptcy estate. I can hardly
believe, therefore, that Congress wanted us to excise § 548(a) — and
this provision alone — from the remainder of the Bankruptcy Code.
And it is unlikely that Congress would desire to accord an invariable
exemption from the Code’s operation to those who leave our borders
to engage in fraud. This is particularly true where, as here, the debtor,
the transferees, and virtually every creditor are located in the United
States.

   My colleague’s careful opinion leaves intact the Supreme Court’s
strong presumption against extraterritorial application of congressio-
nal statutes. See EEOC v. Arabian Am. Oil Co., 499 U.S. 244, 248
                             IN RE: FRENCH                            13
(1991) (Aramco); Foley Bros. v. Filardo, 336 U.S. 281, 285 (1949).
Bankruptcy is, in general, materially different from those provisions
held not to apply extraterritorially, such as anti-discrimination stat-
utes, see Aramco, 499 U.S. at 248 (Title VII); Reyes-Gaona v. N.C.
Growers Ass’n, 250 F.3d 861, 864-65 (4th Cir. 2001) (Age Discrimi-
nation in Employment Act), or hourly wage laws, see Foley Bros.,
336 U.S. at 285. In those contexts, ease of administration is not a rai-
son d’être, and congressional intent for extraterritorial application is
considerably less clear. See also Curtis A. Bradley & Jack L. Gold-
smith, Foreign Relations Law 528 (2003) (noting that courts have
treated bankruptcy law with special consideration in the extraterritori-
ality context). The special context of bankruptcy law, therefore, pro-
vides little occasion to set forth general pronouncements on
extraterritoriality.

   Quite properly, the panel opinion also does not suggest that every
portion of the Bankruptcy Code invariably applies to conduct abroad.
Instead, it represents a sensitive recognition of the administrative exi-
gencies that are bound up with the avoidance of this fraudulent trans-
fer. I agree with this view, and I am happy to join in Judge Motz’s
fine opinion.